Rice, J.,
charged the jury that the conditional vendor in recovering possession of the truck under the terms.of the conditional sale contract was entitled to take it in the condition and as equipped when recovered; that the defendant was, therefore, not entitled to set off against plaintiff’s claim the value of the new wheels, rims, tires, and tubes, with which it was admitted to have been equipped on the day that the plaintiff, the conditional vendor, repossessed himself of said truck under his conditional sale contract. Blackwood Tire Co. v. Auto Storage Co., 133 Tenn. 515, 182 S. W. 576, L. R. A. 1916E, 254, Ann. Cas. 1917C, 1169, and note 1170.
Pursuant to the admission of the plaintiff’s attorney, he further instructed the jury that the defendant was, however, entitled to set off against the claim of the plaintiff the value of the solid tire wheels, which were on the rear axle of said truck at the time it was sold to the defendant.